                                     1   SPENCER HOSIE (CA Bar No. 101777)             JUANITA R. BROOKS (SBN 75934)
                                         shosie@hosielaw.com                           brooks@fr.com
                                     2   DIANE S. RICE (CA Bar No. 118303)             JASON W. WOLFF (SBN 215819)
                                         drice@hosielaw.com                            wolff@fr.com
                                     3   BRANDON C. MARTIN (CA Bar No. 269624)         FISH & RICHARDSON P.C.
                                         bmartin@hosielaw.com                          12390 El Camino Real
                                     4   DARRELL R. ATKINSON (CA Bar No. 280564)       San Diego, CA 92130
                                         datkinson@hosielaw.com                        Telephone: (858) 678-5070
                                     5   HOSIE RICE LLP                                Facsimile: (858) 678-5099
                                         600 Montgomery Street, 34th Floor
                                     6   San Francisco, CA 94111                       BETTY H. CHEN (SBN 290588)
                                         (415) 247-6000 Tel.                           bchen@fr.com
                                     7   (415) 247-6001 Fax                            FISH & RICHARDSON P.C.
                                     8                                                 500 Arguello Street, Suite 500
                                         LESLIE V. PAYNE (admitted pro hac vice)       Redwood City, CA 94063
                                     9   lpayne@hpcllp.com                             Telephone: (650) 839-5070
                                         ERIC J. ENGER (admitted pro hac vice)         Facsimile: (650) 839-5071
                                    10   eenger@hpcllp.com
                                         R. ALLAN BULLWINKEL (admitted pro hac vice)   Attorneys for Defendant
                                    11   abullwinkel@hpcllp.com                        MICROSOFT CORPORATION
                                         HEIM, PAYNE & CHORUSH, LLP
                                    12   1111 Bagby Street, Suite 2100
                                         Houston, TX 77002
                                    13   (713) 221-2000 Tel.
                                         (713) 221-2021 Fax
                                    14
                                         DEREK GILLILAND (admitted pro hac vice)
                                    15   dgilliland@nixlawfirm.com
                                         NIX PATTERSON & ROACH, L.L.P.
600 Montgomery Street, 34th Floor




                                    16   205 Linda Drive
                                         Daingerfield, TX 75638
    San Francisco, CA 94111




                                    17   (903) 645-7333 Tel.
         Hosie Rice LLP




                                         (903) 645-5389 Fax
                                    18
                                         Attorneys for Plaintiff
                                    19   LOOKSMART GROUP, INC.
                                    20
                                                                UNITED STATES DISTRICT COURT
                                    21                        NORTHERN DISTRICT OF CALIFORNIA
                                                                   SAN FRANCISCO DIVISION
                                    22
                                         LOOKSMART GROUP, INC.,                     Case No. 3:17-cv-04709-JST
                                    23
                                    24               Plaintiff,                     JOINT STIPULATION AND
                                                                                    [PROPOSED] ORDER THAT
                                    25   vs.                                        PLAINTIFF’S LEAD TRIAL
                                                                                    COUNSEL MAY APPEAR BY
                                    26                                              TELEPHONE AT FURTHER CASE
                                         MICROSOFT CORPORATION,                     MANAGEMENT CONFERENCE
                                    27
                                                     Defendant.
                                    28   JT. STIP AND PROPOSED ORDER
                                         THAT PLTF’S LEAD TRIAL COUNSEL
                                         MAY APPEAR BY TELEPHONE AT           -1-                  Case No. 3:17-cv-04709-JST
                                         FURTHER CASE MANAGEMENT
                                         CONFERENCE
                                     1            Pursuant to L.R. 16-10(c), and Judge Tigar’s Standing Order for All Civil Cases, Plaintiff
                                     2   Looksmart Group, Inc. (“Plaintiff”) and Defendant Microsoft Corporation (“Defendant”) hereby
                                     3   agree and stipulate as follows:
                                     4            WHEREAS the Court has set a Further Case Management Conference for December 12,
                                     5   2018 (ECF 87).
                                     6            WHEREAS Plaintiff’s attorney Brandon C. Martin will attend the conference in person
                                     7   on December 12, 2018.
                                     8
                                                  WHEREAS Plaintiff’s lead trial counsel, Spencer Hosie, is unable to appear in person at
                                     9
                                         the conference because he will be in depositions on the East Coast on December 11, 2018 and
                                    10
                                         December 13, 2018.
                                    11
                                                  WHEREAS Defendant’s counsel is not opposed to Spencer Hosie appearing by telephone
                                    12
                                         at the conference.
                                    13
                                                  IT IS HEREBY STIPULATED by and between the parties that they jointly request the
                                    14
                                         Court to grant Plaintiff’s lead trial counsel permission to appear by telephone at the Further Case
                                    15
                                         Management Conference on December 12, 2018.
600 Montgomery Street, 34th Floor




                                    16
    San Francisco, CA 94111




                                    17
                                         Dated: December 3, 2018                      HOSIE RICE LLP
         Hosie Rice LLP




                                    18
                                                                                      By: /s/ Spencer Hosie
                                    19                                                Spencer Hosie
                                    20
                                                                                      Attorneys for Plaintiff
                                    21                                                LOOKSMART GROUP, INC.

                                    22
                                    23   Dated: December 3, 2018                       FISH & RICHARDSON P.C.
                                    24                                                By: /s/ Betty Chen
                                                                                      Betty H. Chen
                                    25
                                    26                                                Attorneys for Defendant
                                                                                      MICROSOFT CORPORATION
                                    27
                                    28    JT. STIP AND PROPOSED ORDER
                                          THAT PLTF’S LEAD TRIAL COUNSEL
                                          MAY APPEAR BY TELEPHONE AT                    -2-                     Case No. 3:17-cv-04709-JST
                                          FURTHER CASE MANAGEMENT
                                          CONFERENCE
                                     1
                                                                                 ATTESTATION
                                     2
                                                Pursuant to L.R. 5-1(i)(3), I attest under penalty of perjury that concurrence in the filing
                                     3
                                         of this document has been obtained from counsel for Defendant.
                                     4
                                     5   Dated: December 3, 2018                       HOSIE RICE LLP

                                     6                                                 By: /s/ Spencer Hosie
                                                                                       Spencer Hosie
                                     7
                                                                                       Attorneys for Plaintiff
                                     8                                                 LOOKSMART GROUP, INC.
                                     9
                                    10
                                    11
                                    12
                                    13
                                    14
                                    15
600 Montgomery Street, 34th Floor




                                    16
    San Francisco, CA 94111




                                    17
         Hosie Rice LLP




                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28    JT. STIP AND PROPOSED ORDER
                                          THAT PLTF’S LEAD TRIAL COUNSEL
                                          MAY APPEAR BY TELEPHONE AT                    -3-                      Case No. 3:17-cv-04709-JST
                                          FURTHER CASE MANAGEMENT
                                          CONFERENCE
                                     1                                     [PROPOSED] ORDER
                                     2          PURSUANT TO STIPULATION, IT IS ORDERED that Plaintiff’s lead trial counsel,
                                     3   Spencer Hosie, may appear by telephone at the Further Case Management Conference set for
                                     4   December 12, 2018.
                                     5
                                     6
                                         Dated: December 5, 2018                          _______________________________
                                     7                                                    Judge Jon S. Tigar
                                                                                          UNITED STATES DISTRICT COURT
                                     8
                                     9
                                    10
                                    11
                                    12
                                    13
                                    14
                                    15
600 Montgomery Street, 34th Floor




                                    16
    San Francisco, CA 94111




                                    17
         Hosie Rice LLP




                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28    JT. STIP AND PROPOSED ORDER
                                          THAT PLTF’S LEAD TRIAL COUNSEL
                                          MAY APPEAR BY TELEPHONE AT                -4-                    Case No. 3:17-cv-04709-JST
                                          FURTHER CASE MANAGEMENT
                                          CONFERENCE
